PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/459,212
Filing Date: 1 Jul 2019
Appellant(s): Carl Zeiss Microscopy GmbH



__________________
Sean P. Daley
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 31 May 2022.

 (1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 17 December 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-5, 8-12, 29-30 and 34-44 are rejected under 35 USC 112(a) as failing to comply with the written description requirement.
Claims 1-5, 8-12, 29-30 and 34-44 are rejected under 35 USC 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.
	Claims 1-5, 7-8, 37 and 39 are rejected under 35 U.S.C. 102(a)(1) as being
anticipated by Biberger et al. (US pgPub 2012/0074320) (first interpretation).
	Claims 1, 9, 11, 29-36, 41 and 43 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Biberger et al. (US pgPub 2012/0074320) (second interpretation).
Claims 1, 9-12 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Tappel et al. (US pgPub 2007/0125958) in view of Schertel (US pgPub 2012/0205538).



WITHDRAWN REJECTIONS
	The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.
	The rejection of claims 40 and 44 lacking written description under 35 USC §112(a) as discussed on page 9 of the Final Rejection at paragraph 9 are withdrawn.

 (2) Response to Argument
Claimed invention
Claim 1 recites a receptacle device (fig. 1a-1b), wherein: the receptacle device is configured to receive and prepare a microscopic sample (3); the receptacle device is mountable onto a sample stage (6) which is in a sample chamber of a microscope system; the sample stage is movable in at least three degrees of freedom comprising: a first translational degree of freedom (x); a second translation degree of freedom perpendicular to the first translational degree of freedom(y or z); and a rotational degree of freedom about an axis, R1,(R1, fig. 1a) which runs perpendicular to a surface of the sample stage; the receptacle device comprises a switch (fig. 3 disclosed to be switching element 35) configured to rotate the receptacle device about an axis, R2,(R2) to move the receptacle device from a first position (fig. 1a) to a second position (fig. 1b) which is different from the first position; in the first position, the axis R2 is arranged at an angle a relative to the axis R1; in the second position, the axis R2 is arranged at the angle a relative to the axis R1, and the angle a is from 10 to 80 degrees (as seen in figures 1a and 1b).

Declaration field 10 December 2021
The declaration filed 10 December 2021 shows evidence of many drives and actuators known to the art and suggests that one of ordinary skill in the art would understand the switch to have the structure of a piezo or electric drive or actuator.  Initially, it is noted that none of the exhibits describe an actuator structure as a switch, nor any known nexus between the actuators and the claimed switch configured to rotate.  The declaration provides no support that one of ordinary skill in the art would consider a switch to be a drive or actuator.  A drive or actuator is not a switch, nor would one of ordinary skill in the art understand it to be.  For instance, paragraphs [0052]-[0057] of the instant published application describe the functions of a “switching element” to initiate rotation, however fail to disclose any structure.  Specifically, paragraph [0057] teaches that the switching element 35 has the advantage that “no drive device need to be provided in the receptacle device itself.” Conversely paragraph [0058] teaches that “it is also conceivable that the receptacle device can be rotated by way of one or more actuators…electric or piezo drives for this purpose”.  That is, the specification suggests rotation via a switching element or an actuator or electric or piezo drive.  However, it does not suggest that the switch is an actuator or drive. The specification also fails to disclose any nexus between the claimed switch and an actuator or drive. The specification is silent as to the actual structure of the switch, leaving one of ordinary skill in the art in doubt as to possession of the claimed invention.  MPEP 2173.05(a) III recites “"While we have held many times that a patentee can act as his own lexicographer to specifically define terms of a claim contrary to their ordinary meaning," in such a situation the written description must clearly redefine a claim term "so as to put a reasonable competitor or one reasonably skilled in the art on notice that the patentee intended to so redefine that claim term."); Hormone Research Foundation Inc. v. Genentech Inc., 904 F.2d 1558, 15 USPQ2d 1039 (Fed. Cir. 1990). Accordingly, when there is more than one meaning for a term, it is incumbent upon applicant to make clear which meaning is being relied upon to claim the invention.   Until the meaning of a term or phrase used in a claim is clear, a rejection under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph is appropriate. It is appropriate to compare the meaning of terms given in technical dictionaries in order to ascertain the accepted meaning of a term in the art. In re Barr, 444 F.2d 588, 170 USPQ 330 (CCPA 1971). ”
Here, in the declaration the applicant suggests one of ordinary skill in the art would understand a switch to mean actuator or drive which is contrary to the ordinary meaning of the term.  A switch is defined as “electrical device having two states: on, or closed; and off, or open. Ideally a switch offers a zero impedance to a current when it is closed, and it offers infinite impedance when open. Mechanical switches, which operate by moving contacts together and apart, are often classified by the number of connections they can make or break at once and the number of closed positions in which they can be placed.”1
That is, the specification functionally describes the claimed switch to initiate rotation, whereas a switch is understood to be an electrical device having two states of on or off.  Since the specification suggests actuators or drives or a switching element to cause rotation, the specification does not clearly define the claimed switch to be a piezo or electric drive or actuator.  Moreover, the specification suggests the switching element may cause rotation without any drives ([0057]).  Therefore, it is not clear what is meant by the term switch since it is not redefined to mean something different then what is ordinarily understood to be a switch. Moreover, since the structure of the claimed switch is only described as “switching element 35”, the structure of the claimed switch is not sufficiently disclosed such that one of ordinary skill in the art would recognize the structure of the claimed switch configured to rotate the receptacle device. For instance, figure 3 shows switching element 35 and activation element 36.  Paragraph [0059] teaches the receptacle device 34 can be moved such that switching element 35 and activation element 36 touch one another.  It is not clear how movement of element 35 towards element 36 would result in the claimed rotation about R2 in figure 3.  No clarification is further made in the applicant’s disclosure.

Rejections under 35 USC § 112(a): written description
The rejection is based on the fact that “a switch configured to rotate” is not disclosed in the specification.  At best paragraphs [0052]-[0057] of the pre-grant published application discusses a “switching element 35”, however the switching element is not structurally defined, nor redefined to mean something different than what is recognized to be a switch by one of ordinary skill in the art (see definition above).  The disclosed switch functions to provide “rotational movement of the receptacle 34”  ([0052]).  Figure 3 shows switching element 35 activated by activation element 36 to cause rotation about R2.  Aside from functional characteristics, the switching structure is not defined.  Paragraph [0058] suggests that it is also conceivable to rotate by way of one or more actuators, however there is no nexus between the switching element 35 and the actuators.  Further since paragraph [0057] teaches that the switching element 35 has the advantage that “no drive device need to be provided in the receptacle device itself”, the specification clearly recognizes that a switch is not an actuator or drive.  Therefore, despite the applicant’s declaration suggesting actuators and drives being switches, the specification recognizes that the actuators or drives are not even necessary for the switching element 35, clearly suggesting that the disclosed switch is not an actuator, drive or piezo element.
The brief takes the position that a person of ordinary skill in the art would understand that “a switch configured to rotate the second receptacle device” is well known to the art because of the declaration submitted by the applicant.  In each of the exhibits, the applicant shows that one of ordinary skill in the art would understand the structure of many different kinds of drives and actuators to move from one location to another.  However, a drive or actuator is not a switch.  This is particularly, clear in the applicant’s specification which teaches in paragraph [0057]
 “The activation can be realized by the switching element 35 and the activation element 36 being moved relative to one another. By way of example, the sample stage 37 together with the receptacle device 34 can be moved such that switching element 35 and activation element 36 touch one another or come into contact in some other way. This has the advantage that no drive device need be provided in the receptacle device itself.”
 That is, the specification suggests movement (rotation) by a switching element with no drive device.  Clearly, if no drive device is necessary for rotation, then the claimed switch cannot be the actuators and drives provided in the applicant’s declaration.  While paragraph [0058] teaches that it is conceivable to use actuators for rotation, there is no nexus between the disclosed switching element and actuator.  The specification is silent as to the actual structure of the switch, leaving one of ordinary skill in the art in doubt as to possession of the claimed invention.
Page 3 of the brief argue that each of the actuators act as a switch, however none of the exhibits describe the actuators as switches.  Moreover, the instant disclosure suggests that while it is conceivable to use actuators, no drives are actually required and it is advantageous not to include them (see paragraph [0057]).  The applicant’s disclosure makes clear that a switch is not an actuator by showing that the switching element may provide rotation without a drive.  
                The brief recites in summary of the exhibits “a wide variety of different realizations of rotary actuators were known, showing how commonly used these actuators are in technology and how these actuators can be attached to mechanical systems in order to achieve mechanical switching between different positions”. The exhibits all show evidence of actuators and drive mechanisms, however the evidence is devoid of any mechanical system to achieve the disclosed switching by switching element 35 and activation element 36 which are structurally undefined in the specification.  The switching element 35 is disclosed to be activated in order to initiate rotational movement.  Switching element 35 is not defined in the specification as an actuator or drive, therefore the specification fails to show support for the claimed “switch configured… to rotate”.  Indeed, the instant specification describes the advantages of using the switching element without any drives provided on the receptacle, clearly distinguishing between actuators or drives from the disclosed switching element.
	The brief takes the position, that no evidence has be shown to demonstrate that one of ordinary skill in the art would understand switch to have no disclosed structure in light of the specification.  This is not persuasive. First, the specification is devoid of any structural clarification as to what the switch structure is. Second, the specification distinguishes between a switch and an actuator in paragraphs [0057]-[0058] as discussed above.  Third, page 2 of the Response to arguments section in the Final Rejection provides a dictionary definition of switches as “electric device having two states: on or closed; and off or open”.  The disclosed switch is described in paragraph [0056] which recites “the microscope system includes an activation element 36, by which the switching element 35 can be activated in order to initiate the rotational movement of the receptacle device 34. The activation element 36 can be arranged for example at a movement element of an upstream axis of the sample stage 37”.  That is, one of ordinary skill in the art would understand the switch to be an electrical device that has an on or off state.  The described switching element is activated in order to initiate rotation by a “switching element” 35 and activation element 36.  The evidence shows the described switch does not fit under what one of ordinary skill in the art would understand to be a switch (i.e. a device having two states on and off), rather the specification functionally describes element 35 as initiating rotation.  Since “switch” is not specially defined in the specification, one of ordinary skill in the art would rely on the plan meaning as in the provided dictionary definition.  Further, since the described switch does not fit within that meaning, one of ordinary skill in the art would not understand the structure of the disclosed switching element and claimed switch.  
MPEP 2111.01 (IV) recites “The only exceptions to giving the words in a claim their ordinary and customary meaning in the art are (1) when the applicant acts as their own lexicographer; and (2) when the applicant disavows or disclaims the full scope of a claim term in the specification. To act as their own lexicographer, the applicant must clearly set forth a special definition of a claim term in the specification that differs from the plain and ordinary meaning it would otherwise possess”
                Here, the applicant is attempting to define a switch as an actuator or drive as evident from the declaration.  However, the specification teaches that the switch may operate without any drives ([0057]), contradicting applicant’s position that a switch is an actuator or drive.  Moreover, the applicant has not set forth a special definition to “a switch” in the specification that differs from the ordinary and customary meaning it would otherwise possess (i.e. an electrical device with an on and off state).  The disclosed switching element is only described in terms of functional rotation by activation.  There is no disclosed on and off or open and closed state of the claimed switch.  Therefore, in order for a switch to be interpreted as the drives and actuators provided in the declaration, a special definition must be clearly laid out in the specification.  Here no definition was given and therefore one of ordinary skill in the art would give “switch” its ordinary and customary meaning.  Since there is no disclosed switch (i.e. electrical device having an on or off state) to perform the claimed “rotation”, one of ordinary skill in the would not understand the applicant to be in possession of a switch structure.  
The brief take issue with the fact that there is no disclosed structure because the examiner did not provide any evidence that one of ordinary skill in the art to support the lack of structure.  The support that one of ordinary skill in the art would not see structure is evident by the lack of structure of “switch” in the specification.  A switching element appears in paragraphs [0052], [0056]-[0057] of the published application.  The structure of the element is not described.  The declaration merely supports the known structure of actuators or drives.  Moreover, paragraph [0057] suggests the switching element may provide movement (rotation) without any drives, clearly suggesting that the switching element or claimed switch is not a drive or actuator and should not be recognized to be one.  Figure 3 does show switching element 35, but it is not clear from the drawing how the structure of the rectangular element 35 would allow for rotation about R2 upon contact with activation element 36.  Lastly, the dictionary definition provided above provides what one of ordinary skill in the art would recognize as a switch, the specification provides no special definition to indicate to one of ordinary skill in the art that “a switch” as claimed or “switching element” as disclosed is meant to have a different meaning than what is generally known.
                The brief takes the position that the dictionary definition is inconsistent with the specification.  The examiner agrees.  As discussed above, the specification does not provide a special definition to the switch and therefore is different than one of ordinary skill in the art would understand the meaning to be.  The cited paragraphs of the specification do not describe any structure for the disclosed switching element.  Since the switching element is not the customary and ordinary meaning of switch (i.e. as defined in the dictionary definition) and there is no special definition or structure disclosed to the claimed switch, one of ordinary skill in the art would not understand the applicant to be in possession of the claimed switch.  Lastly, the applicant’s reliance on the structure filed in the declaration fails to provide structure to the claimed switch because the specification distinguishes the switching element from drives at paragraph [0057].  That is, the switching element may be incorporated without drives, thus some structure is necessary to facilitate the switching.
                The brief point to the structure of “two elements” that contact each other and electrical drives as alternatives to the switching element.  Elements without further description provides no particular structure and the declaration only supports drives and actuators not switching elements as disclosed.
                With regards to claims 37-39 and 41-43, the brief takes the position that the specification does teach the switch to be an actuator or drive.  This is not persuasive.  The specification only suggests that the receptacle device can be rotated by way of one or more actuators (page 12, lines 13-15).  There is no nexus between the claimed switch and actuators, therefore there is no support for “the switch comprises an actuator”.  The declaration merely demonstrates that actuators and drives are well known to the art, not that they may act as switches themselves.  Lastly, paragraph [0057] teaches the switching element may be implemented with no drives, clearly indicating that while it is conceivable to rotate with a drive, the switching element is not a drive or actuator.
                


	Rejections under 35 USC § 112 (b):
	The brief does not specifically address this issue except to reference the previous discussion in the brief.  The rejection is reiterated below as it presents separate issues than the 35 USC 112(a) rejection.
Claims 1 and 11 are vague and indefinite for requiring “a switch configured to rotate the receptacle” because a switch is understood to be an “electrical device having two states: on, or closed; and off, or open. Ideally a switch offers a zero impedance to a current when it is closed, and it offers infinite impedance when open. Mechanical switches, which operate by moving contacts together and apart, are often classified by the number of connections they can make or break at once and the number of closed positions in which they can be placed.”2  That is, a switch as defined by the claim is not what one of ordinary skill in the art would understand to be a switch.  A drive or actuator is not a switch, nor would one of ordinary skill in the art understand it to be.  For instance, paragraphs [0052]-[0057] of the instant published application describe the functions of a “switching element”, however fail to disclose any structure.  Conversely paragraph [0058] teaches that it is also conceivable that the receptacle device can be rotated by way of one or more actuators…electric or piezo drives for this purpose”.  That is, the specification suggests either a switching element or an actuator or electric or piezo drive.  However, it does not suggest that the switch is an actuator or drive. Instead, paragraph [0057] suggests that the switching may be accomplished without any drives, thus distinguishing itself from the actuator or drives of paragraph [0058].  
 MPEP 2173.05(a) III recites:
“"While we have held many times that a patentee can act as his own lexicographer to specifically define terms of a claim contrary to their ordinary meaning," in such a situation the written description must clearly redefine a claim term "so as to put a reasonable competitor or one reasonably skilled in the art on notice that the patentee intended to so redefine that claim term."); Hormone Research Foundation Inc. v. Genentech Inc., 904 F.2d 1558, 15 USPQ2d 1039 (Fed. Cir. 1990). Accordingly, when there is more than one meaning for a term, it is incumbent upon applicant to make clear which meaning is being relied upon to claim the invention.   Until the meaning of a term or phrase used in a claim is clear, a rejection under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph is appropriate. It is appropriate to compare the meaning of terms given in technical dictionaries in order to ascertain the accepted meaning of a term in the art. In re Barr, 444 F.2d 588, 170 USPQ 330 (CCPA 1971). ”
Here, it appears from the declaration that the applicant has meant to define switch to mean actuator or drive which is contrary to the ordinary meaning of the term.  That is, the specification functionally defines the claimed switch to cause rotation, whereas it is understood to be an electrical device having two states of on or off.  Since the specification appears to suggest the use of actuators or drives as an alternative to a switch, the specification does not clearly define the switch to be a piezo or electric drive or actuator.  Therefore, it is not clear what boundaries are covered by the term switch since it is not redefined to mean something different then what is ordinarily understood to mean switch.  
Moreover, claims 1 and 11 are vague and indefinite for requiring “a switch” to perform the claimed result.  Since the structure of the claimed switch is not clearly defined, only of ordinary skill in the art would not understand what is and what is not covered by the claim.  Therefore, the scope of the claim is unclear.

Rejections under 35 USC § 102(a)(1): Biberger et al. (US 2012/0074320) (first interpretation)

The brief takes the position that the fact that the device in figure 6 is tilted relative to the device in figure 4 does not mean the angle between R1 and R2 changes from 0 degrees.  This is not persuasive, when the device is in the position in figure 4, R1 (128) is perpendicular to the surface of the sample stage and along the z axis as claimed.  When the device is tilted as seen in figure 6, R2 (128) while still perpendicular to the sample stage is now at an angle relative to the z axis.  That is, there is no claim requirement that some rotational mechanism rotates the stage about axis R1 and a separate rotational mechanism rotates the stage about R2.  The claim merely requires a rotational degree of freedom about axis R1 (along z axis fig. 4) and a switch (142 in figure 8 of Biberger) configured to rotate the receptacle device about axis R2 (at angle along z axis).  Figure 4 shows rotation about 128 as R1 and figure 6 shows rotation about axis R2 at an angle to axis R1 (see annotated figures on pages 13 and 15 of the Final rejection and appended herein below).  The angle between R1 and R2 is the same for the different positions of the rotation about R2.

    PNG
    media_image2.png
    725
    1078
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    1251
    658
    media_image3.png
    Greyscale

Even though the stage is tilted and the same mechanism rotates the receptacle about each axis, the z axis still exists in the tilted state and thus the tilted axis R2 is at an angle relative to the z axis R1 which the stage rotates in figure 4 in the non-tilted state.  





Rejections under 35 USC § 102(a)(1): Biberger et al. (second interpretation)

In the second interpretation R1 is 129 and R2 is the axis upon which 118 rotates in figure 6.  While the mechanism to rotate along each axis is the same because the receptacle is in a tilted state in figure 6 relative to the state seen in figure 4 the rotational axis of figure 6 is at an angle relative to figure 4.  The claim does not require that there are two separate drives to rotate about each axis, nor that the angle of R2 be at any angle relative to the surface of the stage, therefore each axis exists and the claim is anticipated as discussed in the Final Rejection.

Rejections under 35 USC § 103: Tappel in view of Schertel
The brief take issue with Tappel teaching the angle α is from 10 to 80 degrees.  This has not been found persuasive, Tappel teaches rotation about FA is 180 degrees and rotation about RA is 180 degrees ([0048]). Paragraph [0018] specially defines rotation as generally greater than 10 degrees up to a full rotation.  FA is R1 (rotation perpendicular to stage 21).   After rotation about RA, a second FA forms R2 (rotated FA).  When the rotation about RA is between 10-80 degrees (i.e. rotation within the stroke of 180 degrees), the second axis FA formed by rotation about RA would result in an angular difference of 10-80 degrees.  MPEP 2114 recites:
"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim
Since the claim is written as an apparatus and the device of Tappel is capable of rotating FA(R1) about axis RA to form a second axis FA (R2), the limitation of an angle from 10-80 degrees is within the capabilities of the device.  The claim has not been structurally differentiated over the device of Tappel in view of Schertel.
In response to applicant's argument that Schertel’s design is significantly from the design of Tappel and thus would not be obvious, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
The combined teachings would suggest the claimed invention as discussed in the final action of 17 December 2021.
For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/MICHAEL J LOGIE/Primary Examiner, Art Unit 2881                                                                                                                                                                                                        
Conferees:
/Thomas M Hammond III/TQAS, Art Unit 2800                                                                                                                                                                                                        
/ROBERT H KIM/Supervisory Patent Examiner, Art Unit 2881 
                                                                                                                                                                                                       { 3 } Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.
 




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 switch. (2018). In P. Lagasse, & Columbia University, The Columbia encyclopedia (8th ed.). Columbia University Press. Credo Reference: https://search.credoreference.com/content/entry/columency/switch/0?institutionId=743
        2 switch. (2018). In P. Lagasse, & Columbia University, The Columbia encyclopedia (8th ed.). Columbia University Press. Credo Reference: https://search.credoreference.com/content/entry/columency/switch/0?institutionId=743